Citation Nr: 0312353	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  98-12 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1969 to October 1970, during which time he served in Vietnam, 
having more than 10 months foreign service.  He also had 
active service from July 1971 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In October 2002, the Board denied a higher evaluation for the 
veteran's service-connected left knee disorder.  He was 
informed that the issue of entitlement to service connection 
for a skin condition would be the subject of development and 
a later decision.  The requested development has been 
completed and the Board continues with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran has chloracne of the forehead, ankles, and 
legs as the result of exposure to herbicide spray during his 
military service in Vietnam.  


CONCLUSION OF LAW

Chloracne of the forehead, ankles, and legs was incurred in 
active wartime service.  38 U.S.C.A. §§ 101(16), 1110, 1116 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA. See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, and statement of the case notified the 
veteran and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  The state 
of the evidence, and what was needed, was discussed at the 
May 1999 RO hearing.  It was agreed that the veteran needed 
to present himself for examination by VA.  He has done this.  
Thus, the notice provisions of VCAA have been complied with.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 
(2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 38 C.F.R. § 3.159(a) (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Herbicide Presumptions  During the pendency of the veteran's 
claim, there was a change in 38 U.S.C.A. § 1116.  This 
statute governs service connection for exposure to herbicides 
in Vietnam.  In Karnas v Derwinski, 1 Vet. App. at 312-13, 
the Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.

Formerly, Section 1116(a)(3), title 38, United States Code, 
provided that a veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease associated with exposure to 
herbicides, including Agent Orange, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C. § 1116(f), as revised.

This change on its face is more liberal than the statute 
previously in effect.  As the veteran served in Vietnam, he 
may be presumed to have been exposed to herbicides during 
such service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2002).

The presumptions set for in § 3.309(e), above, apply if a 
listed disability shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(6) (ii) (2002).  

The service medical records include a January 1970 notation 
of a rash on the arms and legs.  Later that month, the rash 
was recurring on the arms.  In February 1970, it was reported 
that the veteran had a papular eruption when exposed to 
grass, mosquito bites, etc.  In March 1970, he complained of 
bumps on his face from mosquito bites.  In April 1970, he had 
a callous on the left foot and pustular eruption on his face.  
In July 1970, he complained of a rash on his face.  In 
September 1970, there was a small vesicular eruption on the 
left arm.  The dates of the veteran's Vietnam service are not 
clear but he was apparently there in 1970 during his first 
period of active service.  

In March 1972, there were multiple white to slightly yellow 
lesions on the posterior aspect of the veteran's left thigh.  
An impression and treatment were deferred.  

In April 1973, the veteran complained of a rash on his left 
lower extremity.  He was found to have blistered papules on 
the posterior left thigh.  None were seen elsewhere.  The 
diagnosis was herpes zoster and medication was recommended.  
Also in April 1973, there was a diagnosis of 
pseudofolliculitis barbae of the chin and neck.  

In July 1977, the veteran was put on a profile for an 
ecyemalous lesion of the right thigh.  

On separation examination, in May 1982, the veteran's skin 
was normal.   

Post service medical records deal with other conditions.  
These include diabetes mellitus, for which service connection 
has been established based on presumption of exposure to 
herbicides in Vietnam.  

A VA Examination for Skin Disease was done in March 2003.  
The veteran reported that the onset of the rash was in 1969 
and it involved his hands, face and legs.  He reported being 
sprayed by airplane and helicopter.  The rash was 
intermittent.  He treated it topically.  When the rash 
occurred, it itched and ulcerated.  He reported itching on 
the hands, lower legs, ankles and forehead.  There was no 
neoplasm, urticaria, cutaneous vasculitis or erythema 
multiforme.  The examiner noted scarring on the hands, legs 
and forehead.  The examiner stated that the veteran had 
chloracne.  The diagnosis was chloracne of the forehead, 
ankles and legs from Vietnam spray.   

Analysis  The law and regulations provide that chloracne may 
be presumed to have been incurred while serving in Vietnam if 
it is manifested to a degree of 10 percent or more in the 
year following the veteran's last exposure, which would have 
been a year after he left Vietnam.  The records are not clear 
as to when the veteran left Vietnam; however, since chloracne 
was first diagnosed many years after he left active service, 
it is clear that there can be no competent medical evidence 
documenting the manifestation of chloracne in the year after 
the veteran's last exposure.  Therefore, the presumptions 
provided by law do not provide a basis to allow the claim.  

However, the law specifies that the presumptions shall not 
"be construed to prevent the granting of service-connection 
for any disease or disorder otherwise shown by sound judgment 
to have been incurred in or aggravated by active...service."  
38 U.S.C.A. § 1113 (b) (West 2002).  In this case, the VA 
examiner diagnosed chloracne.  There is no other current 
diagnosis from a competent witness.  Therefore, the Board 
concludes that the veteran has chloracne.  Further, the 
doctor linked the current disability to Vietnam spray.  That 
is, the doctor expressed a medical opinion linking the 
current disability injury in service.  As we have competent 
evidence from a VA physician of current disability, injury in 
service and a causal nexus between them, we find that the 
three elements required for service connection are present.  
On this basis, we grant service connection for chloracne of 
the forehead, ankles, and legs.  


ORDER

Service connection for chloracne of the forehead, ankles, and 
legs is granted.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

